1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of a capacitor with an electric field as the electromagnetic sensor species (claims 10 and 13) in the reply filed on 7/29/21 is acknowledged. 
Claims 8, 10, 11, 13, and 17-24 are being prosecuted. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 11, 13, and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrilla et al (US 2006/0281193, herein referred to as Petrilla).
	Petrilla discloses a method of reading a lateral flow assay test strip. A sample is exposed to conjugate material. The conjugate material, when conjugated with at least one analyte in the sample, forms an electrically detectable conjugate material. The conjugated material in the sample is captured in a test zone. An electrical measurement 
	FIG. 3 and FIG. 4 illustrate conjugation and capturing of an analyte during a test using lateral flow assay test strip (10). As shown in FIG. 3, before testing, analyte (31) is present at sample pad (13). Tags (32) are present on conjugation pad (14). Tags (32) include, for example, a first type of antibody and a tag particle. The first type of antibody attaches to analyte (31). For example, the tag particle is a gold particle or some other particle with desired electrical/magnetic properties. Antibodies (33) attached to test zone (21) (i.e. a stain line) also are the first type of antibody and also attach to analyte (31). Control structures (34) are a second type of material and are attached to control zone (22). The second type of material selected as control structures (33) attaches to the first type of antibody. For example, the second type of material is composed of antigens, or another type of material that attaches to the first type of antibody. Arrow (35) shows a direction of capillary flow for analyte (31) (paragraph [0017]). 
	Many known methods are available for measurements of resistance, capacitance, complex impedance as well as dielectric constant, permittivity attributes and permeability attributes including measurements of absolute and relative or differential values. For example, measurements can be made using instruments such as Agilent LCR Meter 4294A in combination with Dielectric Test Fixture 16451B, both available from Agilent Technologies, Inc. Measurements can also be incorporated into integrated circuits, examples being the ADXL203 accelerometer, available from Analog Devices, Inc., and the AD7745 Capacitance-to-Digital Converter, also available from Analog Devices, Inc ([paragraph [0020]).

	Stimulus and sensors (51), shown in FIG. 5, can also be configured to sense capacitance, rather than resistance. For example, FIG. 9 shows a capacitance comparison circuit (90). A capacitance (91) represents, for example, capacitance measured that includes a capture test zone. A capacitance 92 represents, for example, capacitance measured that includes a control zone (paragraph [0027]).
	FIG. 11 shows fringe field capacitors configured as sensor elements to read test zones. A first fringe field capacitor consists of an electrode (113), an electrode (114) and dielectric material in an assay stripe (111) on a test strip (110). A second fringe field capacitor consists of an electrode (115), an electrode (116) and dielectric material in an assay stripe (112). Parallel plate capacitors where the test zones are sandwiched between electrodes can also be used as sensor elements (paragraph [0029]). 
Fringe capacitors are useful, for example, when the detector or indicator tag is colloidal metal, e.g. gold, or other materials with dielectric characteristics significantly different than the test strip. In this case, accumulation or depletion of the colloidal metal in a test zone (e.g., an assay stripe) can be detected as a change in the characteristics of the dielectric element of a capacitor formed between electrodes placed in proximity with the zone. This may be seen as a change in the effective dielectric constant or as a change in the loss characteristic. Normally a capacitor is viewed as a parallel plate 
	With respect to claims 8 and 10, Fig. 11 shows electrodes of a fringe field capacitor (i.e. an electromagnetic sensor) in immediate proximity with test zone (i.e. a stain line). Measuring capacitance is an indirect measurement of dielectric constant. As noted in paragraph [0030], capacitance is related to dielectric constant and thus variations in capacitance would be related to variations in dielectric constant. 
	With respect to claim 8, Fig. 5 shows instrumentation that is connected to the electromagnetic sensor which activates and controls the electromagnetic sensor and reads a sensed value. 
	With respect to the recitation of “automated reading” in the preamble of claim 8, there are no steps related to any automated steps in the claimed method so Petrilla need not teach such limitations. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Petrilla et al (US 2006/0281193, herein referred to as Petrilla) in view of Nguyen et al (WO 2013/083686, herein referred to as Nguyen). 
See above for the teachings of Petrilla. 
Petrilla differs from the instant invention in failing to teach mounting the test strip within an enclosure or cassette. 
	Nguyen discloses a lateral flow assay test strip for transporting an analyte from a sampling region towards an absorbing region. The test strip has a test line (i.e. a stain line) that is remote from the sampling region and functionalized with a molecule that binds to a test molecule or to a conjugate of the test molecule. A sensing test capacitor having electrodes extending across the test strip is at least partially aligned with the test line. An electronic circuit measures a time-dependent capacitance difference between the sensing test capacitors and a reference test capacitor (page 2, lines 19-31). The electrodes may be formed on the side of a flex-foil that is remote from the test strip or embedded between layers of flex-foil. The flex-foil may act as a backing sheet or substrate that supports the test strip. If the electrodes are arranged on either side of the test strip, accumulation of marker molecules in the test line may alter the permittivity of the material directly between the electrodes (capacitor conductive plates) and cause a change to the capacitance (page 3). A method of assay is also disclosed using the disclosed test strip (pages 6-7). A labeling material may be used in the method including gold or silver particles. The capacitive signal sensitivity will generally be dependent on the dielectric properties of the particles compared with the sample medium. The labeling stage may occur in on the test strip, by means of a conjugate pad, or may occur prior to 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to mount the test strips of Petrilla in an enclosure, as taught by Nguyen, because Nguyen shows it to be conventional to mount lateral flow test strips in enclosures and such enclosures provide protection for the lateral flow test strips and its reagents thereon.  A person of ordinary skill in the art reasonably would have expected success because both Petrilla and Nguyen are directed to lateral flow test strips.
	
Allowable Subject Matter
10.	Claims 13 and 18-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	Claims 13 and 18-24 are free of the prior art of record because the prior art does not teach a method with the limitations of claims 13 and 18-24. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2014/0323350; US 2017/0067889; and Fernandez-Sanchez (“Disposable Noncompetitive Immunosensor for Free and Total Prostate-Specific Antigen Based on Capacitance Measurement”, Anal. Chem., 2004, 76, 5649-5656) disclose immunoassay 
	US 2010/0261286 discloses a microfluidic device that includes a housing with an electrical contact (28) protruding from the housing. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



11/6/2021